On the Merits.
This suit is instituted under the provisions of the intrusion-into-office law for the purpose of testing the eligibility of the respondent to hold and exercise the office of sheriff and ex-officio tax collector, and the relators pray judgment ousting the respondent therefrom on the ground “that he was and is ineligible to said office and absolutely disqualified and prohibited by Article 171 of the Constitution of the State from holding or being elected to any office of honor, profit or trust under the State government, and particularly to the office of sheriff.”
Averment is made to the effect that the respondent was elected sheriff of the parish of Calcasieu in 1884, again in 1888 and again in 1892, and is now occupying said office, exercising its duties and enjoying its emoluments; but that, on account of his alleged ineligibility, he is an usurper of and an intruder into said office.
The particular grounds upon which the charge of ineligibility rests are set out very circumstantially in the relators’ petition, as follows, viz.:
That the defendant by “ virtue of said election and re-election qualified as said sheriff and tax collector and collected large sums of money belonging to the said parish and the school board thereof; that no legal settlement has been made with said parish or school board; that he has never obtained a legal discharge for such collections for public moneys with which he has been entrusted.
“That said Reid has never made settlement with said public school authorities for such moneys arising from the levy of taxes and imposition of poll taxes for school purposes for the years 1884 to 1891 inclusive, and never obtained a quietus from the said parish board of school directors for a single year of his said incumbency as tax collector, and is indebted to said school authorities for collection of said school taxes in a sum exceeding $10,000.
*169“ That said Reid has never accounted to nor settled with the police jury of said parish for taxes and licenses levied during the years 1884 to 1891, inclusive; has'never presented any proper deduction lists, nor rendered any statement touching said taxes and licenses, though repeatedly amicably demanded, and has never received valid discharge therefor; and is indebted to said parish on account thereof in a sum exceeding $10,000.
“That whatever documents may be held by said Reid purporting to be a quietus coming from the police jury, notably those of dates October 12, 1889, and October 9, 1890, are null and void and should be so declared, having been issued in error of fact, the said Reid having made no statement showing amount collected by him and amounts remaining uncollected and uncollectible during said years; and no investigation was made into the accounts of said Reid, and that the foregoing is to the detriment and injury of said parish.
“ Petitioners pray for judgment decreeing the alleged quietus null and void, and further that said Reid be declared ineligible to and an usurper and intruder into said office of sheriff and tax collector, and that the same be declared vacant, and for general relief.”
To the petition and to the capacity of the relators, and especially of the police jury, a variety of exceptions were tendered, filed, tried and overruled, and the case went to trial before a jury, and from a verdict and judgment in favor of the defendant the relators have appealed.
I.
The first exception defendant tendered was that of abandonment and estoppel.
This plea in bar has direct reference, not so much to the suit that was subsequently filed against the respondent as to an averment in that suit, the effect of which is urged as an estoppel against the instant suit of relators.
This suit was filed on the 22d day of August, 1892, and the one referred to was filed only three days subsequently. The latter is a suit instituted by the district attorney, joined by citizens and taxpayers as relators, the object of which is the removal of defendant from the office of sheriff, under the provisions of Articles 196 and 201 of the Constitution. The averment in that suit relied upon is, that defendant was elected sheriff on the 19th of April, 1892, and has been .commissioned and qualified as such, and that he is sheriff of *170said parish of Calcasieu. Thereupon the exceptant states, that “by said judicial averment, allegation, declaration and admission * * * the said plaintiff has abandoned this suit, and is forever precluded from prosecuting the same,” etc.
Not so; because in the said second suit the quoted averment was nob a germinal or controlling one, but merely descriptive of the defendant’s capacity or status preparatory to the further allegation that he had, during his incumbency of the office, been guilty of repeated acts of nonfeasance and malfeasance in office, and, also, of corruption, favoritism, extortion and oppression in office, for which causes he should be removed from office.
The objects to be attained by each of said suits are quite different. Those to be attained in this suit are, the ascertainment of the defendant’s ineligibility to the office of sheriff and his deprivation of office on that ground; while those to be attained in the latter suit are, the ascertainment of defendant’s misbehavior and illegal acts while in office, and his removal therefrom on that ground.
As this court very justly observed in the Cheevers case, “ineligibility refers to certain disqualifications existing previous to the election,.” (Italics ours.) State ex rel. Attorney General vs. Cheevers, 32 An. 941.
Corruption, extortion, favoritism and oppression in office, are charges that necessarily arise, or spring into existence, during the defendant’s occupancy of office.
Plainly, there is no inconsistency between the two suits, and the allegation complained of was a necessary incident of the averments of the relation on which relators’ prayer for relief is founded.
The plea and exception were properly overruled.
II.
Subsequently to answer the respondent tendered and offered to file a plea of no cause of action, and of no right of action disclosed, to which relators’ counsel objected as coming too late. But the plea urged is somewhat of the nature of a peremptory exception founded on law, and pleadable at any time.
The district judge so held, and correctly.
Subsequently, respondent’s counsel, over relators’ objection, filed a further exception to the effect that the suit discloses no party plain*171tiff with whom the issues tendered can he litigated, or who are capacitated to stand in judgment.
While this course of excepting is somewhat circuitous and the exceptions are amenable to the objection of having been urged seriatim, yet we can not discover impropriety in the judge’s ruling to entertain this one, as it is, also, peremptory in character — the point of it being that the police jury was without capacity to be joined as relator, or to stand in judgment in this suit; not that it was not duly authorized so to do.
The intrusion-ini o-office law directs that such an action as this “may be brought before the proper DistrictjCourt by the Attorney-General in the name of the people of the State, upon his own information, or upon the complaint of any private party, against the person or persons offending,” etc., (Sec. 1, Act 58 of 1868) ; and “ that when an action shall be brought * * * by virtue of this law, on the relation or information of a person having an interest in the question, the name of such person shall be joined with the people as plaintiff.” Section 2, Id.
But that statute was, at the same session of the General Assembly at which it was enacted, so amended as to require such suit to be brought by the district attorney in country parishes, in the name of “ any other person interested, in the name of the State, or upon the information of any private party, against the party or parties offending,” etc. Sec. 1, Act 156 of 1868.
This language is not readily misconstrued or susceptible of misapprehension ; and it is apparent that the police jury of a parish is such a “ person” as is contemplated in the statute, although it might not be, in a proper sense, “ a private parly,” such as it contemplates.
This specification of the statute clearly refers to a private party making complaint of the ineligibility of the respondent, and not a rival claimant to the office, and is entirely independent of the additional provision that permits such a claimant to be made relator. But the district attorney was fully capacitated to institute and prosecute such suit entirely independent of any other party being joined as a relator; and this of itself is a sufficient reason for the disallowance of respondent’s exception.
At the stage of proceedings when presented, the authorization of the police jury to act in the premises could not be put at issue, as, in this particular, the exception was dilatory, and came to late.
*172III.
During the course of the trial plaintiffs’ counsel urged objection to respondent’s offer of testimony, oral as well as documentary, for the purpose of showing settlements he had made with the police jury and the school board.
The argument presented on this point is that such testimony was inadmissible under the pleadings, as “ the sole question to be tried was whether or not defendant had obtained the discharge required under Articles 119 and 171 of the Constitution, and Sec. 6 of Act 120 of 1880, on or prior to April 19, 1892. * * *
“ Plaintiff does not ask for any money judgment, although, incidentally, the petition does charge that defendant is indebted to the parish and school board, each in the amount of $10,000, and also .attacks the validity of certain documents purporting a quietus •claimed by the defendant for the years 1884 to 1889 inclusive; but no evidence was introduced by the plaintiff in support of said allegation, and this point was not pressed by them in so far as this suit is ■concerned.”
While this may be the present attitude of the case in point of fact, yet the admissibility vel non of testimony must depend upon the pleadings, and not upon the mere failure of plaintiff to offer proof in support of them.
Recurring to the quoted averments of the plaintiffs’ petition we find it therein distinctly charged that the respondent has collected large sums of money belonging to the parish and the school board, and has made no settlement thereof; that defendant has never obtained a legal discharge for such collections of public money, nor has he ever made settlement with the parish or school board for such moneys as have arisen from the levy of taxes and the imposition of poll taxes for school purposes, for the years 1884 to 1891 inclusive ; that he had never obtained a quietus from the parish or school board for a single year of his incumbency as tax collector; that he has never presented any proper deduction list, nor rendered any statement touching said taxes and licenses, though repeatedly amicably demanded, nor received any valid discharge therefor, and is indebted to the parish on account thereof in a sum in excess of $10,000.
Their further allegation is that whatever documents may be held by said defendant, purporting a quietus obtained, and notably those of date October 12, 1889, and October 9,1890, same are null and void, *173and should be so declared, they having been issued in error of fact, “ the said defendant having made no settlement showing amounts collected by him, and the amounts remaining uncollected during said years.”
These averments are broad enough to make all proof introduced admissible on part of the respondent, independently of the averments and denials contained in his answers — it being a general denial, coupled with the allegation that he had, prior to date of election, paid over to, and obtained proper and complete receipts and acquittances from the police jury and the parish treasurer, for all moneys he had collected, or with which he had been intrusted as tax collector, and that they constituted “ a discharge ” in the sense of Art. 171 of the Constitution.
IV.
On the trial, relator’s counsel abandoned their attack on the various quietuses respondent had obtained from the police jury for the years 1884 to 1889 inclusive, and confined themselves to the issues, first, whether respondent had obtaired a discharge or quietus from the police jury for taxes and licenses collected during the year 1890; second, whether he had obtained a quietus or discharge from the school board for the years 1884 to 1891 inclusive — evidently claiming a quietus and discharge to be convertible terms, having like signification in a constitutional sense.
Confining ourselves to the foregoing propositions, we find on the former the evidence clear to the effect that—
(a) The respondent had, at the date of election, on the 19th of April, 1892, made no final settlement with the police jury for taxes and licenses collected and for collections not made that year; and that they had given him no quietus or discharge therefor; but that it also shows, indisputably, that respondent did tender to the police jury, in the month of March preceding the general election in April, a statement of all such collections and deductions due him on account of collections not made for and during the year 1890; and that the police jury not being at the time in session, and his demand of settlement not being heeded, he sought to coerce action upon his report and statement, without avail.
Relators’ counsel cite and rely upon the statute, which declares that “tax collectors shall make their final settlement with the * * police jury within ten days after the 20th of July of each year, and *174every collector failing to comply with this section shall be proceeded against as provided by law.” Sec. 79, Act 98 of 1886, p. 157; Sec. 76, Act 85 of 1888, p. 136.
This argument is predicated upon those statutes, and is, in substance, that as respondent did not make a final settlement at the date specified in the statute nor within the following year, 1891, and made no attempt to do so until March, 1892, preceding the date of election, he was ineligible to office, and could not be lawfully chosen to fill the same.
(6) On the latter, the purport of the evidence is that the respondent made no final settlement with the school board for poll taxes collected in 1884 to 1891 inclusive, and had obtained from the school board no quietus or discharge therefor for any or all of the aforesaid years.
The contention of relators’ counsel is that the statute which declares that tax collectors are charged with the collection of poll taxes, and that they shall make quarterly collections therefor, and that they “ shall not be released from responsibility for the collection of such tax, or have a quietus therefor until they shall satisfy the parish school board, or other school authority of the parish * * *' that the same can not be collected,” and shall have accounted for all moneys collected by them as poll taxes, and made a final settlement therefor, on or before the 31st of December of the year in which such collections wei’e made, governs our decision of the question. Sec. 6, Act 120 of 1880.
He also cites the statute which declares that tax collectors “shaft return by the first Saturday of each and every year, to the school board of the parish a list predicated upon the list before mentioned, by words showing all persons in the parish * * * who have paid their poll tax, as well as all persons who have not paid the same; and shall return their reasons in writing, under oath, the causes in each instance of the non-payment of a poll tax, why he has not collected the tax not collected.” Sec. 2, Act 89 of 1888.
On this statement of fact and .law, it zs manifest that relators’ re - liance for a conviction of the respondent of ineligibility at date of election on the 19th of April, 1892, is (1) upon the fact of his not having made a final settlement with the police jury for tax collections made in 1890, and not having made a final settlement with the school board for any of the years between 1883 and 1892 for poll taxes col*175lected and uncollected; and (2) that the term “ discharge,” as employed in Article 171 of the Constitution, must find its most concise and strictest interpretation in the terms and provisions of the statutes defining the duties of tax collectors and affixing penalties to their acts of delinquency or defalcation in reference to taxes collected, or suffered to remain uncoltected.
Per contra, respondent states his case as follows, viz.:
That in 1889 expert accountants were appointed by the court to make a thorough examination of all his books, vouchers and accounts, and upon faith of their report the police jury issued to him a formal quietus for each of the years from 1884 to 1889, inclusive. That the reason he failed to obtain a settlement with that body for the year 1890 was that they demanded of him — being a newly appointed body— to make settlement for the years — that is to say, 1884 to 1889, inclusive — and, as a supplement to such settlement, that he annex thereto deduction lists for each one of said years, showing the items and aggregate amounts of taxes remaining uncollected in each of said years, as a condition precedent to giving him a quietus for the transactions of 1890.
That this demand was made and insisted upon in spite of the fact that the recorded proceedings of the police jury which preceded them in office disclosed that he had regularly accounted for his collections, and that the parish treasurer had likewise accounted for them in his reports, which had been approved; and, in spite of the fact, that not only did the minutes kept of the police jury proceedings also disclose such final settlements for all of said years to have been made, and quietuses given, but that same appeared of record in the office of the clerk of court.
Thereupon, counsel for respondent argues that his final settlement for the year 1890 was illegally made to depend upon his undertaking, upon such compulsion on the part of the police jury, to reopen all of those preceding final settlements, and establish by proof their correctness, contradictorily with them; and consequently his failure to procure such settlement and obtain a quietus for that year was not a fault attributable to him, and can not for that reason work his ineligibility.
And without at present expressing decisively an opinion as to the necessity vel non of respondent obtaining such final discharge, as relating to his eligibility, it seems quite apparent that relators could *176take no advantage of such final settlement having been thus defeated; and particularly in view of the fact that, notwithstanding relators went into, court on an averment that the settlements of said years were absolutely null and void, because they were unsupported by proof, they appeared at the trial disavowing said charges and even objecting to respondent offering any proof in their support. And, more particularly, in view of the fact that in the course of the trial, and over relators’ objection and exception, respondent introduced all the deduction lists of those years and fully supported and verified their truthfulness and accuracy.
Not only does respondent’s counsel insist that these quietuses fully satisfy the law, and the illegal action of the police jury protect him quoad final settlement for tax collections and uncollected taxes of the year 1890, but that said quietuses furnished by the police jury cover and include final settlements, of poll taxes as well; and that the law does not contemplate or require final settlements to be made with the school board.
But respondent’s counsel does not rest his case on this theory. His contention is that for the argument conceding no final settlement had been made in any or all of the aforesaid years preceding date of election, his ineligibility is not, for that reason, made out, because he has in his answer averred and by his evidence fully established the fact that he had faithfully and promptly paid over to the proper authorities all moneys he had collected and was not at that date in arrears to the police jury or to the school board one single farthing; and that his receipts and acquittances constitute a constitutional discharge.
On this proposition the proof is that the respondent had obtained and produced on the trial receipts from the parish treasurer for every cent of taxes, poll or property, that he had collected, and was, in duty or in law, bound to account for prior to said election. That to that effect the reports of the parish treasurer were spread in full upon the minutes of the police jury, and same had been examined by the proper officers of the school board, and that they had examined the books from which the reports of the parish treasurer had been made, and unconditionally approved of same.
The contention of respondent’s counsel is further to the effect that the discharge specified in the Constitution is, in terms, restricted to taxes collected and moneys actually received by and entrusted to a tax *177collector, and not extended to taxes uneollected on money snot received, and therefore a final settlement of the transactions of the tax collector’s term of office, or of any given period thereof embracing collections made, as well as those not made, was not contemplated by the framers of the organic law. That while it may have been an act of malfeasance or misfeasance on the part of respondent not to collect taxes uncollected, yet ineligibility is not the penalty attached' thereto. That the penalties for failure to collect may be severe, and one of them may be removal from office, but not one of them is disqualification to hold office. That the respondent is only in court for the purpose of answering the charge of ineligibility by reason of his-alleged failure to obtain a discharge for moneys actually collected and not paid out. “In other words,” says counsel in their brief, “in this constitutional disqualification is the idea not only of debt, but of default with dishonor — not only that the collector owes, but that he owes money collected and in his hands — not only that he is a debtor, but an embezzler.”
The ease being thus elaborately stated, the question of law thereon raised is whether the failure of the respondent to make a, final settlement with the police jury or the school board — conceding it to have been respondent’s duty to make such settlement with the school board for the poll taxes, which is more than doubtful — prior to the date of his election, was of itself sufficient to fix and establish his ineligibility to office, notwithstanding the fact that he had at the time of the election paid over to and had obtained a receipt from the parish treasurer for all moneys he had collected.
Article 171 of the Constitution, upon which the relators rely, is couched in the following terms, viz.:
“No person who at any time may have been a collector of taxes, whether State, parish or municipal, or who may have been otherwise entrusted with public money * * * shall be eligible * * * to any office of honor, profit or trust under the State government * * * until he shall have obtained a discharge for the 'amount of such collections and for all public moneys with which he may have been entrusted.” (Italics ours.)
To paraphrase the article, the following is the denunciation of the Constitution: That no person who has been a collector of taxes shall be eligible to any office of honor, trust or profit until he shall have obtained a discharge for all moneys he has collected. In our opinion,, *178the penalty of ineligibility can attach only in the particular event pointed out, and that is the failure of a tax collector to obtain a discharge for moneys he has actually collected. It can not attach to the failure of a tax collector to make final settlement for moneys uncollected, for the plain and manifest reason that the constitutional article does not so declare. The sole and only requirement is that the collector shall obtain “ a discharge for the amount of such collections.” What does the word “amount” refer to except the public money that has been entrusted to his care by the tax payers? What can the words such collections mean other than the taxes he has collected? They can not certainly refer to taxes that appear upon the rolls as uncollected.
The evident object and dominant idea of the framers of the Constitution was to exclude from office defa%Ming tax collectors and other public functionaries.
In this light the various collated averments of relators’ petition take on a new and plain significance; that is, an intention to unravel and lay open old transactions and antecedent settlements which the respondent had made in previous years, for the purpose of disclosing a dereliction of duty in making payments of moneys collected and not accounted for. This must be the meaning of their attack upon those settlements, and likewise the meaning of their abandonment of their attack, as soon as it appeared that the respondent was prepared to meet it, as well as their having placed reliance solely upon the declaration that the reduction lists show over §7000 of uncollected poll taxes, which “under the law the defendant justly owes.”
This statement is the final epitome of relators’ averment and proof, and, conceding its correctness, a case of constitutional ineligibility is not made out against the respondent.
Testing the meaning of the word “ discharge” by the context of the article in which it is found, it must be restricted to “the amount of such collections ” as the collector shall have made, and can not be so extended as to include collections that have not been made, notwithstanding he may be liable therefor pecuniarily.
Testing the terms of Article 171 by other articles in pari materia, it can not be construed to mean that a tax collector becomes ineligible by reason of his failure to make final settlement, prior to the date of his re-election as sheriff, because Article 119 provides “ that *179the sheriff shall not be discharged as tax collector ■until he makes proof that he has exhausted the legal remedies to collect the taxes,” and omits to affix any penalty for failure to make collections.
Manifestly this article would be unnecessary had the framers of the organic law intended that the construction contended for by relators’ counsel should be placed upon Article 171.
It is equally manifest that the words “discharge” and “discharged,” occurring in each respectively, should be construed with regard to and in conjunction with the accompanying phraseology of each and thus harmonized.
The requirement of Article 171 is that tax collectors must “ obtain a discharge for the amount of collections,” while Article 119 provides that they shall not be released from their contractual obligations “ until they have been discharged as tax collectors.”
The object to be attained by each is different. As a condition precedent to the right to hold office Article 171 requires that a tax collector must obtain a discharge for the amount of collections made; while Article 119 prescribes as a condition precedent to his discharge as tax collector, involving the cancellation of his official bond and the release of his sareties, that he furnish satisfactory proof of his having exhausted all legal remedies in his efforts to collect taxes remaining uncollected.
Article 171 pronounces the penalty of ineligibility to hold office for a collector’s failure to comply with its behest, and Article 119 indicates a pecuniary liability for his non-observance of its provisions.
The injunction of each, as well as the pain of each, is distinct and different.
To illustrate: If a collector punctually pays over to the proper authority all moneys he has collected, and obtains a receipt therefor, he is constitutionally eligible to office, notwithstanding the fact that it may be shown subsequently, by proof aliunde, that he had been derelict in making collection of taxes uncollected, and was consequently disentitled to be discharged as tax collector.
To further illustrate: In case a tax collector collects taxes and uses the money, he may be proceeded against criminally for embezzlement; but, on the proof disclosing that the taxes had not been collected through his fault or negligence, the prosecution would of course fail and the State be relegated to civil action for reparation of loss sustained.
*180The constitutional flat of ineligibility is not aimed at negligence, but at defalcation in office. If the construction of Article 171 contended for by relators’ counsel should prev il the provisions of Article 119 would be, in effect, incorporated therein and made to read thus:
No person who shall have been a collector of taxes shall be eligible to office until he shall have obtained a discharge for the amount of such collections as he shall have made, and a discharge as tax collector.
But, in our opinion, the Legislature has in effect placed an interpretation on the provisions of Article 171 in the revenue law of 1888— in full force and applicable in 1890 — in that it requires that tax collectors shall make quarterly settlements “ for all taxes collected and moneys received on account of the State * * * and pay the same over to the State Treasurer;” and it also requires them to make “ similar settlements for all parish taxes * * * with the parish treasurer.” Sec. 76 of Act 85 of 1888.
It requires them “in making their returns * * * of moneys collected for the State and parish, to be paid into the treasury,” to state “the amount of poll tax” as well. Sec. 75, Id.
It draws a like distinction between the pains and penalties to be inflicted for a failure to make quarterly and annual settlements, and declares that a failure on the part of a tax collector to make final settlement annually with the police jury entails as a consequence his removal from office; but that a failure to make quarterly settlements, with, and pay over the money collected to the parish treasurer entails as its consequence, embezzlement.
The declaration of the statute is “ that any tax collector who, having made his quarterly or monthly settlement, as provided in this act, or in any other act, shall fail immediately to pay the amount so ascertained to be due,into the State or parish treasury, and obtain the treasurer’s receipt therefor, shall be * * * subject to the penalties provided for embezzlement.” Sections 77 and 78 of Act 85 of 1888.
This is language quite similar in import to that of Article 171 of the-Constitution, that he shall have obtained “ a discharge for the amount of such collections;” though the latter pronounces the penalty of ineligibility to hold office.
We think it clear, however, that we must look to the statute governing the duties of tax collectors in the collection and return of public moneys in order to find what is the true meaning of the term *181discharge; and we take it to be likewise clear that, by the terras of the revenue law quoted, the discharge is evidenced by the receipt of the auditor or parish treasurer. For, not only does that statute require a tax collector to make monthly and quarterly settlements with the parish treasurer, but it denounces him as an embezzler in case he fails to pay over the amounts found to be due, and obtain the treasurer’s receipt therefor.
No such penalty attaches to his failure to make his annual settlements of his accounts; and, in reason, no such consequence could atfaeh on that account, because, under the operation of the system of monthly and quarterly settlements, no money could remain unaccounted for, until final settlement is made.
Our predecessors had occasion to construe a precisely similar provision of the Constitution in 1845, as applicable to the question of the eligibility of a sheriff and ex-officio tax collector to re-election, on the ground that he had not obtained a discharge for collections made, and the court said:
“No law has been cited which rendered the sheriff, although he had been a defaulter, incapable to receive the appointment after procuring a receipt for the public money with which he had been previously entrusted.
“ He was not appointed until he produced such a receipt. * * * Being a temporary defaulter is not a perpetual bar to the right to hold office. The disability is purged by the production of a receipt showing that the money has been paid.” State vs. Dunn, 11 An. 549; Article 30, Constitution of 1845; State vs. Hayes, 7 An. 118.
Quite a similar interpretation was placed by the Circuit Court upon an United States statute governing the duties of collectors of internal revenue, and in the course of their opinion in a suit to fix the liability of such collector for moneys collected and not paid over, they said, “derelictions of duty in not making collections can not be set up at the trial.” United States vs. Glenn, 1 Woods, 400.
Indeed, the statutes relied upon by relators’ counsel as requiring tax collectors to make settlements with the school board for poll taxes collected, for the purpose of demonstrating the insufficiency of the treasurer’s receipts as a discharge for the relator, are themselves confirmatory of the correctness of the view we have taken, in that they do not make any reference to the aforesaid monthly or quar*182terly settlements, or to the payment of any money to the school board.
One statute simply declares that “ the collector of the poll tax, or his sureties, shall not he released f rom their responsibility for the collection of such tax, or have a quietus therefor until he shall satisfy the school board * * * that the same can not be collected, and that such collector shall account for all moneys collected by him as poll tax for the year. A final settlement of such poll tax shall be made by the collector each year, on or before the 31st of December.” See. 6, Act 120 of 1880.
The other statute is a little more specific in requiring that tax collectors ‘ shall return * * * to the school board * * * a list predicated upon the list before mentioned, by words showing all persons in the parish who have paid their poll tax, as well as persons who have not paid the same, and shall return their reasons in writing and under oath, the cause in each instance of the non-payment of a poll tax, why they have not collected the tax not collected.” Sec. 2 of Act 89 of 1888.
It is evident that each of these statutes deals alone with the tax collector’s civil and pecuniary liability, and not with his criminal liability; with his duty to render final account and make jfmaZ settle - ment, and not with his duty in reference to monthly and quarterly accounts. That they give to the school board the right of direction and superintendence, merely, quoad the poll tax, without conferring upon them any power of control in the matter. That they do not make any requirement of a collector, failure to perform which brings him under the law of either constitutional [ineligibility or statutory embezzlement.
The foregoing authorities and statutes are entirely consistent, and harmonize with the interpretation we have placed upon Article 171 of the Constitution to the effect that ineligibility to hold office must be restricted to cases of failure on the part of a collector “to obtain a discharge for moneys” actually collected, and independently of whether he has procured a final settlement or not.
And the statutes quoted, as well as the cases cited, make it quite plain that the parish treasurer's receipt for the moneys paid over is the primary and best evidence of a collector’s discharge for the collections he has made.
*183The best evidence of this fact is that the revenue law requires that the parish treasurer shall transcribe the entries found in the books of the tax collector into duplicate books of his own, so that when a monthly-settlement is made the moneys paid over and receipts are given, these records will verify the accuracy of the account and settlement made.
We have treated this question as res nova, notwithstanding the opinion of this court in the Echeverría case, because, in our conception, it is not strictly applicable to the question at bar.
That suit was brought for the purpose of having the respondent declared ineligible to the office of sheriff and ex-officio tax collector, mainly because he was a defaulter, as school treasurer, in 1872, for a large amount of moneys he had received from the State treasurer for account of the school fund — the record fully disclosing that he had made final and complete settlement of his accounts, and had “obtained a discharge for the amount of such collections” as he had made as tax collector.
Hence, in that case the question remaining for decision was not as to what constituted a discharge for collections made as tax collector, but as to what constituted a discharge for public money that had been “intrusted” to a school treasurer. It is readily perceivable that other and different statutes than those referred to must be looked into for the ascertainment of the liability of such an officer, and the legal requisites for his discharge for moneys intrusted to him.
Therefore, in that case it was perfectly correct for the court to say (p. 721) that “ such a discharge ” — a discharge for public moneys received — “ obtained, of course, from the proper authority, that is from the power or body from which the mandate or trust emanated, or for whose account the funds were received, was thus imposed as a condition precedent to eligibility in this State. Hence, it could not be contemplated that the discharge of a school board treasurer could be given by the State Auditor any more than it could be contemplated that such a discharge could be obtained from the school board of a neighboring parish. It follows, on the contrary, as a corollary from the main proposition, that a discharge for State mcney must emanate from the State Auditor; * * * that a discharge for parish funds must be issued by the police jury in conformity with law; that a discharge for school money must be granted by the school board of the parish in accordance with the powers conferred upon it by law. And that the discharge in either case must appear of record in the proper *184■office, must be of easy access to the public, and susceptible of being produced without delay when needed. It was intended that the candidate whose ineligibility on that score would be questioned * * * could at once refer to his discharge and quickly dispel all doubts as to his status.” State ex rel. Howell vs. Echeverría, 33 An. 709.
It may be, and doubtless is, true that a school treasurer must make all settlements with the school board and procure from them a discharge ; and, also, that such discharge must possess all the ingredients mentioned in that opinion; yet, in our opinion, the respondent’s case remains undisturbed. His receipts for moneys collected are formal and sufficient. They were given to him by the authority authorized to issue them, and they were issued in conformity to law. They appear of record in the parish archives and same are of easy access to the public, and are susceptible of being produced without delay. In this state of the record and the law it appears to us perfectly clear that the complaint of relator is wholly groundless, and that respondent’s ineligibility is not established.
Judgment affirmed.